Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 13, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemploy*917ment Insurance Appeal Board finding that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment as a receptionist at a doctor’s office without good cause. The record establishes that claimant started her job on November 17, 2003 and called in sick the following day. She reported to work on November 19, 2003 and again called in sick on November 20, 2003 stating, according to the employer, that the job was too much pressure and that she would not be returning. It is well settled that dissatisfaction with one’s workload or job responsibilities does not constitute good cause for leaving one’s employment (see Matter of Zakrzewski [Comniissioner of Labor], 305 AD2d 790 [2003]; Matter of Fusfeld [Catherwood], 19 AD2d 678 [1963]). Although claimant denied quitting her job and maintained that she was fired for calling in sick, the conflicting testimony raised a credibility issue which the Board was free to resolve in the employer’s favor (see Matter of Peake [Commissioner of Labor], 8 AD3d 743, 744 [2004]; Matter of Focella [Hudacs], 199 AD2d 739 [1993]).
Peters, J.P., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.